      Case 2:21-mc-00022-SPL Document 11 Filed 05/18/21 Page 1 of 1




 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8                                              )   No. MC-21-00022-PHX-SPL
      Daniel Snyder,
 9                                              )
                                                )
                        Plaintiff,              )   ORDER
10                                              )
      vs.
11                                              )
                                                )
      Bruce Allen,                              )
12                                              )
13                      Defendants.             )
                                                )
14                                              )

15          On April 23, 2021, Petitioner Daniel Snyder filed Ex Parte Petition for Assistance
16   in Aid of a Foreign Proceeding Pursuant to 28 U.S.C. § 1782 (Doc. 1). The Petition sought
17   to compel Respondent Bruce Allen to provide discovery for use in a proceeding currently
18   pending in India. (Doc. 1). On April 29, 2021, the Court granted the Petition. (Doc. 4). On
19   May 14, 2021, Respondent filed an Answer (Doc. 8). Embedded in the Answer is a Motion
20   to Vacate the Court’s April 29 Order and Quash the Subpoenas. The Motion does not
21   provide a date by which the requested documents must be produced or at which a
22   deposition will occur. Accordingly, the Court will await briefing on the Motion and will
23   rule on it in due course.
24          Dated this 17th day of May, 2021.
25
26                                                    Honorable Steven P. Logan
                                                      United States District Judge
27
28
